Citation Nr: 1421351	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  05-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic disability in the upper respiratory system, to include allergic rhinitis and chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Board hearing held at the RO in August 2005.  The Board remanded the case in July 2006, January 2008, February 2011 and December 2011.

In a September 2013 statement, the Veteran's representative raised issues of entitlement to service connection, to include on a secondary basis, for depression, residuals of a myocardial infarction, hypertension, and low back disability.  These matters are referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's current upper respiratory disorders did not originate in service, and are not otherwise etiologically related to service.


CONCLUSION OF LAW

Chronic disability in the upper respiratory system, to include any allergic rhinitis or sinusitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.
      
The record shows that the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in May 2004, August 2006, and January 2008 communications.  The notices collectively advised the Veteran of the information and evidence necessary to substantiate her claim.  The Veteran was also advised as to the information and evidence necessary to substantiate the initial rating and effective date to be assigned an award of service connection in the event her claim was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the complete notice contemplated by 38 U.S.C.A. § 5103(a) was not provided the Veteran until after the adverse June 2004 rating action from which this appeal originates, the record shows that the Veteran's appeal was readjudicated in several supplemental statements of the case, most recently in April 2013.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Consequently, the Veteran has not been prejudiced by the timing of the notices in this case.

Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board notes that all available pertinent records from all relevant sources identified by her, and for which she authorized VA to request, were obtained by the RO, provided by the Veteran herself, or shown not to be available.  38 U.S.C.A. § 5103A.  In addition to service treatment records, the record contains VA and private treatment records covering the period from 2000, as well as records from the Social Security Administration.  

The record reflects that the Veteran underwent VA examinations in March 2009 and May 2011.  In addition, to further clarify the nature and etiology of the claimed disorder, the Board obtained a Veterans Health Administration (VHA) opinion in July 2013.  The record reflects that the Veteran was advised that the Board was seeking such an opinion, and she and her representative were provided with a copy of the opinion and allowed a period of 60 days in which to submit additional evidence or argument in connection with the opinion.  The Board has reviewed the examination reports and July 2013 medical opinion, and finds that the opinions collectively are adequate for the purpose of adjudicating the instant claim.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The Veteran contends that her upper respiratory disorder, which she believes is sinusitis, originated in service.  She has testified that she experienced sinus problems in service, but that her physicians at the time believed the problems were related to allergies.  She also testified that in 1968 or 1969 (shortly after service) she had her sinuses drained, and that she continues to experience sinus swelling.  

The service treatment records show that no upper respiratory or sinus problems were noted at entrance.  In September 1964, the Veteran was treated for a three-week history of a flu-like syndrome which included slight nasal stuffiness and a nonproductive cough; the examiner's impression was of a probable viral illness.  Several days later, she no longer had a cough, but did have some postnasal drainage and tenderness in the sinus area; the examiner's impression was of sinusitis.  In October 1964 she continued to complain of nasal congestion.  In February 1965 she reported experiencing a cold and sore throat.  In October 1965, she complained of rhinitis and a cough.  Physical examination showed slight injection of the pharynx, and the impression was of a viral upper respiratory infection.  The Veteran's examination for discharge is silent for any complaints or findings regarding the upper respiratory system.

On file are VA and private medical records covering the period from 2000 through 2007.  The records document treatment for various respiratory illnesses including bronchitis, pharyngitis, sinus allergies, and allergic rhinitis.  The records show that the Veteran reported worsening symptoms of coughing, runny nose and shortness of breath after proximity to freshly-mowed grass.  In August 2003, the Veteran suffered a non-displaced nasal fracture from blunt facial trauma.  In 2004, she reported a history of chronic sinusitis since service.  (The post-service records do not document treatment for sinusitis.)

Records from the Social Security Administration include entries from 2004 noting that the Veteran was taking medication for allergies.  The Veteran claimed her sinus problems contributed to limiting her ability to work. She indicated that she had stopped working because of bronchitis.

At her August 2005 travel Board hearing, the Veteran testified that she first experienced sinus problems prior to service, but that those problems worsened during service.  She explained that she was treated for sinus problems in service, which included draining of the sinuses.  She testified that the service physicians believed her problems were attributable to allergies.

The Veteran attended a VA examination in March 2009.  The examiner noted that the service treatment records documented a couple of viral upper respiratory infections in service, with no concerns about sinusitis documented at separation.  The Veteran reported longstanding problems with nasal congestion, which was worse in the spring and fall seasons.  She noted that antihistamines and decongestants sometimes helped, and that she did not require frequent treatment with antibiotics.  She denied any history of facial or nasal injury.  Physical examination showed a slight deviation to the right of the nasal septum; the examination was otherwise negative for identified abnormalities.  A computed tomography (CT) scan showed no evidence of acute or chronic sinusitis.  The examiner's impression was of symptoms consistent with allergic rhinitis.  The examiner noted that there was no evidence of acute or chronic sinusitis.  The examiner concluded that it was unlikely that the current allergy symptoms were related to service.  The examiner offered no rationale in support of his opinion, and did not address whether there was any relationship of the in-service complaints to the diagnosed allergy disorder.  

The Veteran attended a VA examination in May 2011.  The examiner noted that the records showed she was seen three times in service, mostly for upper respiratory infections; the examiner noted that on one occasion, the possibility of allergies was considered.  The examiner noted that the Veteran was treated with antihistamines on those occasions, but did not receive antibiotics, and that there were no indications of sinus problems, or of a diagnosis of chronic sinus disease.  The examiner noted that at discharge, the Veteran did not report any sinus complaints.  The examiner noted that since discharge, the records documented several episodes per year of respiratory infections or hay fever symptoms.  The Veteran reported that the symptoms were worse in the spring and fall months.  The examiner noted the Veteran was not treated with antibiotics for her symptoms, and instead was treated primarily with nasal saline solutions.  The Veteran reported suffering a broken nose in 2003, and since that time had experienced more problems breathing through the right side of her nose.  The examiner explained that although recent sinus films purportedly showed slight thickening of the mucous membrane of the paranasal sinuses, his personal review of the same films showed no evidence of acute or chronic sinus disease.  Physical examination showed a deviated nasal septum with obstruction of 70 percent of the right side of the nose.  There was no pus or polyps.  The impression was of deviated nasal septum, which occurred after discharge from a nasal fracture; and recurrent episodes of respiratory infection.  The examiner concluded that there was no evidence of any chronic sinus disease.  He noted that the Veteran may have some chronic rhinitis, but that it was unlikely to have been caused by service.  He did not offer a rationale for the latter opinion.

In an October 2012 addendum to the May 2011 examination report, the examiner simply reiterated that based on the service treatment records, claims files, X-rays and physical examination of the Veteran, there was less than a 50 percent chance that chronic rhinitis or any evidence of chronic sinus disease was related to anything that happened or occurred in service.  (The Board notes that although the examiner said "is not related," from the context of the opinion, it is clear that the examiner intended his conclusion to be unsupportive of the claim.)

In a further March 2013 addendum, the examiner noted that in reviewing the service treatment records, the Veteran had three upper respiratory infections, but no sinus infections.  The examiner noted that the infections were treated with antihistamines and that no further followup was needed.  He noted that, after discharge, the Veteran complained of possible allergy symptoms, and was told by someone that she might have chronic sinus infections.  The examiner pointed out that he had personally reviewed CT scans of the Veteran's sinuses, which were normal.  The examiner concluded that therefore there was no evidence of any acute or chronic sinus disease, and that there was less than a 50 percent chance that either allergies or any type of sinus problems she currently had were related to the upper respiratory infections in service.

In June 2013, the Board forwarded the Veteran's case to a VA physician employed by the Veterans Health Administration.

In a July 2013 opinion, the VHA physician noted that the Veteran had several episodes of acute viral upper respiratory infections during service, and chronic seasonal allergic rhinitis after service.  The examiner ultimately concluded that it was less likely than not that the seasonal allergic rhinitis was caused by service or by treatment for the acute upper respiratory infections.  He explained that there was no mention of nasal or sinus problems at discharge.  The constellation of symptoms described in the service treatment records was instead consistent with upper respiratory infections.  The physician noted that the Veteran might have developed an acute bacteriological sinus infection after one of the episodes, but that the episodes in service were treated appropriately, and she recovered completely after each episode.  He explained that there was no indication of treatment in service that could have permanently altered the intranasal anatomy or characteristics of her nasal mucosa.  He noted that there was mention of smoking, which does directly cause allergic rhinitis.  The examiner explained that acute infection of the upper respiratory system that is treated supportively and resolves does not routinely lead to chronic inflammation of the nasal passages or sinuses.  

The VHA physician explained that a diagnosis of chronic sinusitis is based on the durable presence of various major and minor criteria, and confirmed by imaging; he noted that the Veteran's imaging did not support a diagnosis of acute or chronic sinusitis, and so she does not have that disorder.  The examiner further explained that chronic rhinitis is an inflammatory condition of the intranasal lining, and that allergic rhinitis can arise spontaneously and regress over time.  He noted that the Veteran's records indicate that her symptoms of nasal congestion and discharge were worse in the spring and fall months, and were alleviated by antihistamines, which supported the established diagnosis of seasonal allergic rhinitis.  The examiner concluded that it was less likely than not that the Veteran's period of service, medical problems in service, or treatment for medical problems in service contributed to the development of seasonal allergic rhinitis.  The rationale for the opinion was based on the nature of seasonal allergic rhinitis as a distinct entity from the acute, viral, infectious rhinitis/pharyngitis/bronchitis episodes described in the service treatment records.

Disability Rating Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 . 

For chronic disabilities listed under 38 C.F.R. § 3.309(a), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Veteran has not been diagnosed with a respiratory disorder defined as "chronic" for the purposes of the above regulation.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. § 1154(a)  (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

Although the Veteran was diagnosed on one occasion in service with sinusitis, the remainder of the service records, including the report of her examination for discharge is silent for any further reference to that malady.  More importantly, the post-service medical records are entirely silent for any documentation of sinusitis, and the VA examiners uniformly have concluded that she does not have an acute or chronic sinusitis disorder.  In their opinions, the examiners have noted that CT scans of the sinuses do not suggest any history of sinusitis.  The only evidence of a current sinusitis disorder consists of the statements and testimony of the Veteran herself.  Although a layperson, in some circumstances, is competent to offer a diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), sinusitis is not a disease susceptible to such lay diagnosis.  Unlike a malady which is relatively simple to identify, such as a broken leg, sinusitis is a disease process involving an area of the body outside of unassisted observation.  It also involves symptoms which clearly overlap with a number of other maladies.  Moreover, as is evident from the opinions of the examiners, sinusitis is typically identified through the use of imaging studies, which clearly suggests a layperson is not competent to offer a diagnosis on the matter.  In any event, even assuming the Veteran is competent to diagnose herself with sinusitis, the Board finds that the probative value of her opinion is outweighed by the opinions of the VA examiners, each of whom clearly has greater medical training, education and experience in diagnosing disorders such as sinusitis. 

Turning to the deviated nasal septum with resulting blockage in one nostril, the Veteran does not contend that the deviated nasal septum originated in service, and the Board notes that the record in fact shows that the deviated nasal septum was first noted following August 2003 trauma to the nose.  The evidence does not even remotely suggest a service origin for the deviated nasal septum.  The Board finds that it is not etiologically related to service.

The Veteran's only consistently demonstrated post-service chronic respiratory disability is allergic rhinitis.  The Veteran contends that she was told in service that her upper respiratory symptoms represented allergic rhinitis.  She is competent to report what a physician purportedly told her.  See Jandreau, 492 F.3d at 1376-77.  The credibility of that account is another matter.  In this case, the Board finds her account of being told in service that her symptoms represented allergies to lack credibility.  Her service clinicians did in fact record her symptoms, and specifically attributed those symptoms to maladies other than allergies.  Under the Veteran's version, the clinicians decided to write down one thing as their official diagnosis, only to pull her aside and advise her that they actually believed she warranted a different diagnosis.  Such behavior is highly unlikely from medical professionals, particularly when there is no obvious incentive for them to conceal a diagnosis.  The Board finds it more likely that the clinicians meant what they wrote in the service treatment records in the course of treating the Veteran's symptoms. 

Following service, the first documentation of allergic rhinitis or any respiratory disorder is in 2000, more than three decades after service.  The only medical opinions to address the etiology of the current disability are against the claim.  The March 2009 and May 2011 examiners found it unlikely that there was any relationship between the current disorder and service.  Unfortunately, those examiners did not offer adequate rationales.  The July 2013 VHA examiner also concluded that the Veteran's respiratory disorder was unrelated to service, and offered a sound rationale.  The physician based his opinion on a review of the symptoms documented in the service treatment records, as well as the current malady experienced by the Veteran.  The physician accurately noted the absence of any complaints or findings at service discharge, and noted that the Veteran did not experience a disease process in service which remained unresolved or which permanently altered her intranasal anatomy.  The physician explained that the Veteran had seasonal allergic rhinitis, and explained the differences in the different types of rhinitis.  The physician explained that the Veteran's seasonal allergic rhinitis was a distinct disease entity from those experienced by the Veteran in service.  He concluded that the Veteran's post-service respiratory disability was not related to those respiratory infections in service, as they had resolved.

The Board finds the July 2013 medical opinion in particular to be thorough, well explained, and based on an accurate understanding of the Veteran's medical record.  The only evidence supportive of the claim consists of the statements and testimony of the Veteran herself to the effect that her current disability is related to the upper respiratory events in service.  Although a layperson in some instances is competent to offer an opinion concerning the etiology of a disorder, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Board finds that determining the etiology of a respiratory disorder, including allergic rhinitis, is far too complex to reasonably expect a layperson to understand.  Even if the Veteran were competent to offer such an opinion, the probative value of her opinion would be far outweighed by that of the July 2013 physician.

In sum, there is no competent or credible evidence of a chronic upper respiratory disorder in service or until more than 30 years after service, and no competent evidence linking the current disability to service.  As the preponderance of the evidence is against the claim, the claim of service connection for chronic disability in the upper respiratory system is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic disability in the upper respiratory system, to include allergic rhinitis and chronic sinusitis, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


